230 F.2d 951
Homer Mathis HODGES, Appellant,v.UNITED STATES of America, Appellee.
No. 12668.
United States Court of Appeals Sixth Circuit.
February 18, 1956.

Appeal from the United States District Court for the Western District of Tennessee, Memphis; Marion Speed Boyd, Judge.
L. E. Gwinn, Memphis, Tenn., for appellant.
Millsaps Fitzhugh, Edward N. Vaden, Robert E. Joyner, U. S. Attys., Memphis, Tenn., for appellee.
Before SIMONS, Chief Judge, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal, having been heard upon the record, briefs, and argument of counsel for the parties;


2
And it appearing that appellant, an employee of the Railway Express Agency, was found guilty by a jury of the theft of two guns moving in interstate commerce in violation of Title 18 U.S. C.A. § 659;


3
And the court being of the opinion that there was substantial credible evidence to support the verdict, and that therefore the trial court did not err in overruling appellant's motion for a judgment of acquittal; and the court also being of the opinion that in the exclusion and admission of evidence the district court committed no error prejudicial to the appellant;


4
It is ordered that the judgment be and it hereby is affirmed.